Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 11/06/2019. Claims 1 and 8 are independent claims. Claims 1-3 and 5-8 have been examined and rejected in the current patent application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2022 and 06/06/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Arguments
Applicant presents the following arguments in the May 20, 2022 amendment. 
In view of amendment filed May 20, 2022 to the title, the claim(s) 1-7 rejected under 35 USC§ 101 is withdrawn.
Applicant's arguments with respect to claims 1 and 8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/06/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“an electrophoresis analyzer” in claim(s) 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim(s) 1: ‘an electrophoresis analyzer’ referring to there is software for analysis and display of data measured by electrophoresis in which the measured data is displayed in the form of an electropherogram, a gel image, and the like and also peak detection is performed to output time, size, area, concentration, molarity, and the like on the detected peak, Application ¶ [0002-0014] and [0038].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (US 2003/0188970 A1, hereinafter Chiou) in view of Sachs et al. (US 2004/0195500 A1, hereinafter Sachs).
Regarding independent claim(s) 1, Chiou discloses an electrophoresis apparatus, comprising: an electrophoresis analyzer that measures a plurality of samples by electrophoresis to provide a plurality of analysis object data items of the plurality of samples (Chiou discloses the main portion 110 is used as a body of the electrophoresis separation apparatus 100, and controls the whole process of the sample-detection, which is measurement device for separate samples according to their size. Processes the data obtained in bio-chemical analysis, (see Chiou: Para. 0039-0042). Note: a technique used to separate samples according to their size. The auxiliary base 125 is assembled to the body 121, and a predetermined data is input via the input panel 1112, (see Chiou: Para. 0044-0055). This reads on the claim concepts of an electrophoresis apparatus, comprising: an electrophoresis analyzer that measures a plurality of samples by electrophoresis to provide a plurality of analysis object data items of the plurality of samples); and 
However, Chiou does not appear to specifically disclose a data processor to classify the plurality of analysis object data items of the plurality of samples measured by electrophoresis, the data processor including a processing unit; and a memory; the processing unit configured to perform a comparison of the analysis object data items with each other by a predetermined comparison criterion; and perform classification of the samples by a predetermined classification criterion only based on a result of the comparison to divide the data items into groups, wherein the comparison criterion is whether each of a plurality of peaks in one of the analysis object data items is in a range tolerable to coincide in size with each of a plurality of peaks in the other object data for comparison, and the classification criterion is a ratio to have the peaks in the analysis object data item coincident in size with each other. 
In the same field of endeavor, Sachs discloses a data processor to classify the plurality of analysis object data items of the plurality of samples measured by electrophoresis (Sachs discloses mass spectrometry data analysis techniques (data processor) that can be employed to selectively identify analytes differing in abundance between different sample sets, (see Sachs: Para. 0049-0051). Spectra for different sample sets can be obtained by performing one or more experiments or through other means such as journal publications or web or ftp sites providing such data. A sample set contains one or more samples grouped together for analysis purposes (object data items of the plurality of samples), (see Sachs: Para. 0052-0059). Separation techniques include gel electrophoresis, which is condition divided by the mean of measured intensities in another condition, (see Sachs: Para. 0211-0215, 0225 and 0256). Differences can be summarized in a variety of ways for use in classification or prediction. Classify samples can also be used in combination with or in place of p-values, (see Sachs: Para. 0156 and 0234). This reads on the claim concepts of a data processor to classify the plurality of analysis object data items of the plurality of samples measured by electrophoresis),
the data processor including a processing unit; and a memory; the processing unit configured to perform a comparison of the analysis object data items with each other by a predetermined comparison criterion (Sachs discloses mass spectrometry data analysis techniques (data processor) that can be employed to selectively identify analytes differing in abundance between different sample sets, (see Sachs: Para. 0049-0051). Computer programs for performing analysis techniques described herein can be run on a computer having sufficient memory and processing capability (a processing unit; and a memory), (see Sachs: Para. 0303-0304). A sample set contains one or more samples grouped together for analysis purposes (analysis object data items), (see Sachs: Para. 0052-0059). Two or more sample sets, where at least one sample set has a predetermined or known level, (see Sachs: Para. 0071). This reads on the claim concepts of the data processor including a processing unit; and a memory; the processing unit configured to perform a comparison of the analysis object data items with each other by a predetermined comparison criterion); and
perform classification of the samples by a predetermined classification criterion only based on a result of the comparison to divide the data items into groups (Sachs discloses a simple tree with splits using signals at only three m/z identifiers, 246, 435, and 25, achieves perfect classification of the training set, (see Sachs: Para. 0365-0366). Ranks that come from statistical measures of the ability to correctly classify samples can also be used in combination with or in place of p-values, (see Sachs: Para. 0156). Grouping is performed using hierarchical or non-hierarchical agglomerative or divisive or other clustering based on weighting of points, (see Sachs: para. 0186-0187 and 0295). For example, the results can be compared to a database containing predicted mass spectra for smaller components, (see Sachs: Para. 0185 and 0264).  A sample set contains one or more samples grouped together for analysis purposes (data items), (see Sachs: Para. 0052-0059). This reads on the claim concepts of perform classification of the samples by a predetermined classification criterion only based on a result of the comparison to divide the data items into groups),
wherein the comparison criterion is whether each of a plurality of peaks in one of the analysis object data items is in a range tolerable to coincide in size with each of a plurality of peaks in the other object data for comparison (Sachs discloses separation techniques include gel electrophoresis, which is condition divided by the mean of measured intensities in another condition, (see Sachs: Para. 0211-0215, 0225 and 0256). Note: a technique used to separate samples according to their size. For example, 100 subset pairs are randomly chosen and compared for each subset size. The parameter 100 can be decreased or increased. Sample sizes are equal for convenience, if N is odd). In a single comparison, two sets of spectra are chosen (without repetition) from the N spectra available, and the analysis performed to find any apparent differences. (see Sachs: Para. 0214-0215). Multi-peak information could be used either by combining multiple peaks by summation of amounts from each peak before ratios or log-ratios are calculated. For example, correlation, dot product, or rank correlation) of two peaks can be compared either to a general distribution for that measure of similarity or to the empirical distribution of pairwise peak similarities for a given set of measurements. (see Sachs: Para. 0179, 0182-0187 and 0231). This reads on the claim concepts of wherein the comparison criterion is whether each of a plurality of peaks in one of the analysis object data items is in a range tolerable to coincide in size with each of a plurality of peaks in the other object data for comparison), and 
the classification criterion is a ratio to have the peaks in the analysis object data item coincident in size with each other (Sachs discloses a simple tree with splits using signals at only three m/z identifiers, 246, 435, and 25, achieves perfect classification of the training set, (see Sachs: Para. 0365-0366). Ranks that come from statistical measures of the ability to correctly classify samples can also be used in combination with or in place of p-values, (see Sachs: Para. 0156). Multi-peak information could be used either by combining multiple peaks by summation of amounts from each peak before ratios or log-ratios are calculated. For example, correlation, dot product, or rank correlation) of two peaks can be compared either to a general distribution for that measure of similarity or to the empirical distribution of pairwise peak similarities for a given set of measurements. (see Sachs: Para. 0182-0187 and 0231). A simple tree with splits using signals at only three m/z identifiers, 246, 435, and 25, achieves perfect classification of the training set, (see Sachs: Para. 0365-0366). Ranks that come from statistical measures of the ability to correctly classify samples can also be used in combination with or in place of p-values, (see Sachs: Para. 0156, 0179, 0212 and FIG. 1-5). Note: Electrophoresis is a technique used to separate based on their size and electrical charge. This reads on the claim concepts of the classification criterion is a ratio to have the peaks in the analysis object data item coincident in size with each other).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the measured by electrophoresis of Chiou in order to have incorporated the classification of the samples and cluster, as disclosed by Sachs, since both of these directed to the present invention features mass spectrometry data analysis techniques that can be employed to selectively identify analytes differing in abundance between different sample sets. The employed techniques determine the statistical significance of changes to signals associated with mass-to-charge ratios ("m/z-intensity pairs") between individual samples and sample sets. Based on the statistical significance, changes likely to indicate analyte level differences are identified. Based on intensities of the signals, ratios of analyte abundances can be determined. A "sample set" is a collection of one or more samples that are grouped together for analytical purposes. A particular grouping generally involves samples having one or more common properties. Common properties include, for example, the location from where the sample was obtained, known attributes of the sample or source of the sample, and experimental conditions. Mass spectrometry is capable of detecting large numbers of analytes in complex mixtures. A wide range of different analytes can be detected including those of environmental and biological importance. Electrophoresis is used in laboratories to separate macromolecules based on size. Classification is the process of organizing data into categories that make it easy to retrieve, sort and store for future use. The process of classifying the input instances based on their corresponding class labels is known as classification whereas grouping the instances based on their similarity without the help of class labels is known as clustering. Examples of measures related to m/z include molecular weight, monoisotopic mass, average mass, flight times, resonant frequencies, characteristic frequencies, scanning voltage, or scanning frequency. The present invention features a computer program for analyzing spectra to identify differences in the level of one of more analytes between two or more sample sets. Incorporating the teachings of Chiou into Sachs would produce mass spectrometry data analysis techniques that can be employed to selectively identify analytes differing in abundance between different sample sets, as disclosed by Sachc, (see Abstract).
Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (US 2003/0188970 A1, hereinafter Chiou) in view of Sachs et al. (US 2004/0195500 A1, hereinafter Sachs) and in view of Tanji (US 2017/0140299 A1, hereinafter Tanji).
Regarding dependent claim(s) 2, the combination of Chiou and Sachs discloses the data processor according as in claim 1. However, the combination of Chiou and Sachs do not appear to specifically disclose wherein the processing unit performs the comparison, using the analysis object data items as a reference data item one after another, of the reference data item with each of all the analysis object data items not subjected to the comparison with the reference data item. 
In the same field of endeavor, Tanji discloses wherein the processing unit performs the comparison, using the analysis object data items as a reference data item one after another, of the reference data item with each of all the analysis object data items not subjected to the comparison with the reference data item (Tanji discloses a data processing apparatus that processes a spectral data item which stores, for each of a plurality of spectral components, an intensity value, includes a spectral component selecting unit and a classifier generating unit. The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. All spectral components of a spectral data item are used in processing when the spectral data item is analyzed using machine learning. A classifier in machine learning is an algorithm that automatically orders or categorizes data into one or more of a set of classes. Classification involves classifying the input data as one of the class labels from the output variable. This reference type points to an object of a class and reference data is a special subset of master data that is used for classification throughout your entire organization. Distance between groups each composed of a plurality of data items {reference Data is the kind of data that defines structures for other data found in a database). An object is a region of storage that contains a value or group of values. Each value can be accessed using its identifier or a more complex expression that refers to the object, (see Tanji: Para. 0038-0055, 0068-0075, 0076-0090, 0115 and FIG. 2 & 9-13). This reads on the claim concept of wherein the processing unit performs the comparison, using the analysis object data items as a reference data item one after another, of the reference data item with each of all the analysis object data items not subjected to the comparison with the reference data item). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the measured by electrophoresis of Chiou and Sachs in order to have incorporated the classification of the analysis object data items by a predetermined, as disclosed by Tanji, since both of these directed to a data processor is a person who processes data on behalf of a data controller. A data controller decides the purpose and manner to be followed to process the data, while data processors hold and process data, but do not have any responsibility or control over that data. Data processors obtain, hold and process data. They perform certain operations on data that may comprise organizing, altering or adapting the data, the retrieval and usage of the data, disclosure of the data as may be necessary and to combine, block, erase and perform other similar operations. Data processors' sole responsibility is to process the data as per instruction, without taking ownership of the data. Data processors take the data as input, then process it and generate the output. A classifier is the algorithm itself the rules used by machines to classify data. A classification model, on the other hand, is the end result of your classifier's machine learning. The model is trained using the classifier, so that the model, ultimately, classifies your data. Electrophoresis is a test that measures specific object data items. Electrophoresis is a general term that describes the migration and separation of charged particles (ions) under the influence of an electric field. An electrophoretic system consists of two electrodes of opposite charge (anode, cathode), connected by a conducting medium called an electrolyte. Electrophoresis is used in laboratories to separate macromolecules based on size. Classification analysis can be used to question, make a decision, or predict behavior through the use of an algorithm. It works by developing a set of training data which contains a certain set of attributes as well as the likely outcome. The job of the classification algorithm is to discover how that set of attributes reaches its conclusion. There can be multiple types of classifications like binary classification, multi-class classification, etc. It depends upon the number of classes in the output variable. A data object is a region of storage that contains a value or group of values. Each value can be accessed using its identifier or a more complex expression that refers to the object. Classification (or categorization) techniques are useful to help answer such questions. They help predict the group membership (or class - hence called classification techniques) of individuals (data), for predefined group memberships (e.g. "success" vs "failure" for binary classification, the focus of this note), and also to describe which characteristics of individuals can predict their group membership. Incorporating the teachings of Chiou and Sachs and Afeyan would produce a data processing apparatus that processes a spectral data item which stores, for each of a plurality of spectral components, an intensity value, includes a spectral component selecting unit and a classifier generating unit, as disclosed by Tanji, (see Abstract).
Regarding dependent claim(s) 3, the combination of Chiou and Sachs discloses the data processor according as in claim 1. However, the combination of Chiou and Sachs do not appear to specifically disclose wherein the processing unit performs the comparison, using the analysis object data items as a reference data item one after another, of the reference data item with the analysis object data items in a group with a coincident number of peaks among the analysis object data items not subjected to the comparison with the reference data item or the analysis object data items in a group with a close number of peaks.
In the same field of endeavor, Tanji discloses wherein the processing unit performs the comparison, using the analysis object data items as a reference data item one after another, of the reference data item with the analysis object data items in a group with a coincident number of peaks among the analysis object data items not subjected to the comparison with the reference data item or the analysis object data items in a group with a close number of peaks (Tanji discloses a data processing apparatus that processes a spectral data item which stores, for each of a plurality of spectral components, an intensity value, includes a spectral component selecting unit and a classifier generating unit. The computer may comprise one or more processors {e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. All spectral components of a spectral data item are used in processing when the spectral data item is analyzed using machine learning. A classifier in machine learning is an algorithm that automatically orders or categorizes data into one or more of a set of classes. Classification involves classifying the input data as one of the class labels from the output variable. This reference type points to an object of a class and reference data is a special subset of master data that is used for classification throughout your entire organization. Distance between groups each composed of a plurality of data items (reference Data is the kind of data that defines structures for other data found in a database). An object is a region of storage that contains a value or group of values. Each value can be accessed using its identifier or a more complex expression that refers to the object. The recomputed within-group variance of the spectral component can be made smaller by determining an average of a spectral component 1 having a large within-group variance and its adjacent spectral components located in a range wider than a range for a spectral component 2. Averaging spectral intensities of the spectral component 1 makes separation of and distinction between groups and can lead to an improved classification accuracy (analysis object data items in a group with a close number of peaks), (see Tanji: Para. 0038-0055, 0068-0075, 0076- 0090, 0115 and FIG. 10- 13). This reads on the claim concept of wherein the processing unit performs the comparison, using the analysis object data items as a reference data item one after another, of the reference data item with the analysis object data items in a group with a coincident number of peaks among the analysis object data items not subjected to the comparison with the reference data item or the analysis object data items in a group with a close number of peaks).
Regarding dependent claim(s) 7, the combination of Chiou and Sachs discloses the data processor according as in claim 1. However, the combination of Chiou and Sachs do not appear to specifically disclose wherein the processing unit is further configured to display, on a display section, each of the analysis object data items in association with a sign and color indicating the corresponding group, only with the sign, or only with the color based on a result of the classification by the classification section. 
In the same field of endeavor, Tanji discloses wherein the processing unit is further configured to display, on a display section, each of the analysis object data items in association with a sign and color indicating the corresponding group, only with the sign, or only with the color based on a result of the classification by the classification section (Tanji discloses the classifying unit may generate two dimensional or three-dimensional image data for displaying pixels, for which the respective spectral data items are stored, by using different colors for different constituents. The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. An image based on the generated two dimensional or three-dimensional image data may be displayed on the display unit 3. The above-described process enables visualization of the distribution of constituents in a sample. Display unit that displays a processing result obtained by the apparatus. Data items are analyzed on a measuring point basis, and the individual spectral data items are attributed with corresponding constituents in the sample, (see Tanji: Para. 0038-0045, 0093-0096 and 0115). This reads on the claim concept of wherein the processing unit is further configured to display, on a display section, each of the analysis object data items in association with a sign and color indicating the corresponding group, only with the sign, or only with the color based on a result of the classification by the classification section).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (US 2003/0188970 A1, hereinafter Chiou) in view of Sachs et al. (US 2004/0195500 A1, hereinafter Sachs) and in view of Natsumeda (US 2017/0103148 A1, hereinafter Natsuneda).
Regarding dependent claim(s) 5, the combination of Chiou and Sachs discloses the data processor according as in claim 1. However, the combination of Chiou and Sachs do not appear to specifically disclose wherein the comparison criterion is correlation between one of the analysis object data items and the other analysis object data item shifted and compressed or expanded in a direction of a time axis, and the classification criterion is whether a value of the correlation between the analysis object data items with each other exceeds a threshold.
In the same field of endeavor, Natsuneda discloses wherein the comparison criterion is correlation between one of the analysis object data items and the other analysis object data item shifted and compressed or expanded in a direction of a time axis, and the classification criterion is whether a value of the correlation between the analysis object data items with each other exceeds a threshold (Natsuneda discloses the data-point categorization unit categorizes a plurality of types of data points for a target system into one or more groups on the basis of how good a regression equation containing a given two of said data points is, and for each of said groups. The analysis-model generation unit includes: a data-item classification unit that classifies a data item group contained in the state information into one or more groups; a many-body correlation model generation unit that chooses at least one representative data item from data items contained in each of the groups classified by the data-item classification unit according to the group. The measured at times having a time difference (shifted and compressed or expanded in a direction of a time axis) within a predetermined range and sent to the system analyzing device. The time series data of the state information may be referred to as state series information. The threshold value of the fineness degree of the regression equation can be set at an optional value by a manager. The components of target systems are set as threshold values, and it is determined whether the states of the systems are normal or abnormal (correlation between/cross-correlation model), (see Natsuneda: Para. 0051-0055, 0082-0103, 0109, 0151-0158, 0163-0165 and FIG. 8-11). This reads on the claim concept of wherein the comparison criterion is correlation between one of the analysis object data items and the other analysis object data item shifted and compressed or expanded in a direction of a time axis, and the classification criterion is whether a value of the correlation between the analysis object data items with each other exceeds a threshold).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the measured by electrophoresis and analysis object data items by a predetermined of Chiou and Sachs in order to have incorporated the cross correlation model, as disclosed by Natsumeda, since both of these directed to cross-correlation is a measure of similarity of two series as a function of the displacement of one relative to the other. This is also known as a sliding dot product or sliding inner-product. The sample cross correlation function (CCF) is helpful for identifying lags of the x-variable that might be useful predictors of yt. When one or more xt+h, with h negative, are predictors of yt, it is sometimes said that x leads y. When one or more xt+h, with h positive, are predictors of yt, it is sometimes said that x lags y. When calculating cross correlations there are fewer data points at larger lags than at shorter lags. The resulting estimates are commensurately less accurate. To take account of this the estimates at long lags can be smoothed using various window operation. Given two time series xt and yt we can delay xt by T samples and then calculate the cross-covariance between the pair of signals. Cross-correlation is a measurement that tracks the movements of two or more sets of time series data relative to one another. It is used to compare multiple time series and objectively determine how well they match up with each other and, in particular, at what point the best match occurs. Data with similar characteristics can be grouped together to be better investigated. After developing unifying models explaining the occurrence of data, unknown data can be characteristically predicted. Classification analysis can be used to question, make a decision, or predict behavior through the use of an algorithm. It works by developing a set of training data which contains a certain set of attributes as well as the likely outcome. The job of the classification algorithm is to discover how that set of attributes reaches its conclusion. There can be multiple types of classifications like binary classification, multi-class classification, etc. It depends upon the number of classes in the output variable. A data object is a region of storage that contains a value or group of values. Each value can be accessed using its identifier or a more complex expression that refers to the object. Classification (or categorization) techniques are useful to help answer such questions. They help predict the group membership (or class - hence called classification techniques) of individuals (data), for predefined group memberships (e.g. "success" vs "failure" for binary classification, the focus of this note), and also to describe which characteristics of individuals can predict their group membership. In data point comparisons, chromatograms are compared point-by-point (or pixel-bypixel). Regions characterize multiple data points within each chromatogram (e.g., summing the responses at all data points in each region). In region comparisons, the technique compared region-byregion. In comprehensive two-dimensional, each individual chemical compound forms a two dimensional cluster of pixels (a peak) with values larger than the background values (the data values in which no chemical peak is present). In peak comparisons, the technique compared peak-by-peak. Incorporating the teachings of Natsumeda into Chiou and Sachs would produce data point and generates a many-body correlation model that includes at least the following: a regression equation containing the representative data point and one of two sets of data points from the group in question; and the allowable prediction-error range for said regression equation, as disclosed by Natsumeda, (see Abstract).
Regarding dependent claim(s) 6, the combination of Chiou and Sachs discloses the data processor according as in claim 1. However, the combination of Chiou and Sachs do not appear to specifically disclose wherein the comparison criterion is correlation between one of the analysis object data items and the other analysis object data item shifted in a direction of a time axis, and the classification criterion is whether a value of the correlation between the analysis object data items with each other exceeds a threshold.
In the same field of endeavor, Natsuneda discloses wherein the comparison criterion is correlation between one of the analysis object data items and the other analysis object data item shifted in a direction of a time axis, and the classification criterion is whether a value of the correlation between the analysis object data items with each other exceeds a threshold (Natsuneda discloses a plurality of data items linked to each other in regression analysis (analysis object data items and the other analysis object data item). The data-point categorization unit categorizes a plurality of types of data points for a target system into one or more groups on the basis of how good a regression equation containing a given two of said data points is, and for each of said groups. The analysis-model generation unit includes: a data-item classification unit that classifies a data item group contained in the state information into one or more groups; a many-body correlation model generation unit that chooses at least one representative data item from data items contained in each of the groups classified by the data-item classification unit according to the group. The measured at times having a time difference (shifted and compressed or expanded in a direction of a time axis) within a predetermined range and sent to the system analyzing device. The time series data of the state information may be referred to as state series information. The threshold value of the fineness degree of the regression equation can be set at an optional value by a manager. The components of target systems are set as threshold values, and it is determined whether the states of the systems are normal or abnormal (correlation between/cross-correlation model), (see Natsumeda: Para. 0051- 0055, 0082-0103, 0109, 0151-0158, 0163-0165 and FIG. 8-11). This reads on the claim concept of wherein the comparison criterion is correlation between one of the analysis object data items and the other analysis object data item shifted in a direction of a time axis, and the classification criterion is whether a value of the correlation between the analysis object data items with each other exceeds a threshold). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a) (1) as being anticipated Sachs et al. (US 2004/0195500 A1, hereinafter Sachs).
Regarding independent claim(s) 8, Sachs discloses a non-transitory computer readable medium including a data processing program that classifies plurality of analysis object data items of samples measured by electrophoresis, the data processing program comprising (Sachs discloses mass spectrometry data analysis techniques (data processor) that can be employed to selectively identify analytes differing in abundance between different sample sets, (see Sachs: Para. 0049-0051). Spectra for different sample sets can be obtained by performing one or more experiments or through other means such as journal publications or web or ftp sites providing such data. A sample set contains one or more samples grouped together for analysis purposes (object data items of the plurality of samples), (see Sachs: Para. 0052-0059). Separation techniques include gel electrophoresis, which is condition divided by the mean of measured intensities in another condition, (see Sachs: Para. 0211-0215, 0225 and 0256). Differences can be summarized in a variety of ways for use in classification or prediction. Classify samples can also be used in combination with or in place of p-values, (see Sachs: Para. 0156 and 0234). Computer programs for performing analysis techniques described herein can be run on a computer having sufficient memory and processing capability (a processing unit; and a memory), (see Sachs: Para. 0301-0304). This reads on the claim concepts of a non-transitory computer readable medium including a data processing program that classifies plurality of analysis object data items of samples measured by electrophoresis, the data processing program comprising):
performing a comparison of the analysis object data items with each other by a predetermined comparison criterion (Sachs discloses mass spectrometry data analysis techniques that can be employed to selectively identify analytes differing in abundance between different sample sets, (see Sachs: Para. 0049-0051). A sample set contains one or more samples grouped together for analysis purposes (analysis object data items), (see Sachs: Para. 0052-0059). Two or more sample sets, where at least one sample set has a predetermined or known level and the measurements compare to each other, (see Sachs: Para. 0071, 0214 and 0324). This reads on the claim concepts of performing a comparison of the analysis object data items with each other by a predetermined comparison criterion); and 
performing a classification of the samples only based on the result of the comparison to divide the data items into groups (Sachs discloses a simple tree with splits using signals at only three m/z identifiers, 246, 435, and 25, achieves perfect classification of the training set, (see Sachs: Para. 0365-0366). Ranks that come from statistical measures of the ability to correctly classify samples can also be used in combination with or in place of p-values, (see Sachs: Para. 0156). Grouping is performed using hierarchical or non-hierarchical agglomerative or divisive or other clustering based on weighting of points, (see Sachs: para. 0186-0187 and 0295). A sample set contains one or more samples grouped together for analysis purposes (data items), (see Sachs: Para. 0052-0059). For example, the results can be compared to a database containing predicted mass spectra for smaller components, (see Sachs: Para. 0185 and 0264). This reads on the claim concepts of performing a classification of the samples only based on the result of the comparison to divide the data items into groups),
wherein the comparison criterion is whether each of a plurality of peaks in one of the analysis object data items is in a range tolerable to coincide in size with each of a plurality of peaks in the other object data for comparison (Sachs discloses separation techniques include gel electrophoresis, which is condition divided by the mean of measured intensities in another condition, (see Sachs: Para. 0211-0215, 0225 and 0256). Note: a technique used to separate samples according to their size. For example, 100 subset pairs are randomly chosen and compared for each subset size. The parameter 100 can be decreased or increased. Sample sizes are equal for convenience, if N is odd). In a single comparison, two sets of spectra are chosen (without repetition) from the N spectra available, and the analysis performed to find any apparent differences. (see Sachs: Para. 0214-0215). Multi-peak information could be used either by combining multiple peaks by summation of amounts from each peak before ratios or log-ratios are calculated. For example, correlation, dot product, or rank correlation) of two peaks can be compared either to a general distribution for that measure of similarity or to the empirical distribution of pairwise peak similarities for a given set of measurements. (see Sachs: Para. 0179, 0182-0187 and 0231). This reads on the claim concepts of wherein the comparison criterion is whether each of a plurality of peaks in one of the analysis object data items is in a range tolerable to coincide in size with each of a plurality of peaks in the other object data for comparison), and 
the classification criterion is a ratio to have the peaks in the analysis object data item coincident in size with each other (Sachs discloses a simple tree with splits using signals at only three m/z identifiers, 246, 435, and 25, achieves perfect classification of the training set, (see Sachs: Para. 0365-0366). Ranks that come from statistical measures of the ability to correctly classify samples can also be used in combination with or in place of p-values, (see Sachs: Para. 0156). Multi-peak information could be used either by combining multiple peaks by summation of amounts from each peak before ratios or log-ratios are calculated. For example, correlation, dot product, or rank correlation) of two peaks can be compared either to a general distribution for that measure of similarity or to the empirical distribution of pairwise peak similarities for a given set of measurements. (see Sachs: Para. 0182-0187 and 0231). A simple tree with splits using signals at only three m/z identifiers, 246, 435, and 25, achieves perfect classification of the training set, (see Sachs: Para. 0365-0366). Ranks that come from statistical measures of the ability to correctly classify samples can also be used in combination with or in place of p-values, (see Sachs: Para. 0156, 0179, 0212 and FIG. 1-5). Note: Electrophoresis is a technique used to separate based on their size and electrical charge. This reads on the claim concepts of the classification criterion is a ratio to have the peaks in the analysis object data item coincident in size with each other). 
                                                               Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                       

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164